Waterman v City of Rochester (2017 NY Slip Op 09101)





Waterman v City of Rochester


2017 NY Slip Op 09101


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (1026/17) CA 17-00114.

[*1]HENRY J. WATERMAN, JR., PLAINTIFF-RESPONDENT, 
vCITY OF ROCHESTER AND DAVID J. BAGLEY, II, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.